
	
		II
		109th CONGRESS
		2d Session
		S. 3619
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for a feasibility study of alternatives to
		  augment the water supplies of the Central Oklahoma Master Conservancy District
		  and cities served by the District.
	
	
		1.Central Oklahoma Master
			 Conservatory District feasibility study
			(a)FindingsCongress finds that—
				(1)Thunderbird Lake,
			 located on Little River in central Oklahoma, was constructed in 1965 by the
			 Bureau of Reclamation for flood control, water supply, recreation, and fish and
			 wildlife purposes;
				(2)the available
			 yield of Thunderbird Lake is allocated to the Central Oklahoma Master
			 Conservatory District, which supplies municipal and industrial water supplies
			 to the cities of Norman, Midwest City, and Del City, Oklahoma; and
				(3)studies conducted
			 by the Bureau during fiscal year 2003 indicate that the District will require
			 additional water supplies to meet the future needs of the District, including
			 through—
					(A)the drilling of
			 additional wells;
					(B)the
			 implementation of a seasonal pool plan at Thunderbird Lake;
					(C)the construction
			 of terminal storage to hold wet-weather yield from Thunderbird Lake;
					(D)a reallocation of
			 water storage; and
					(E)the importation
			 of surplus water from sources outside the basin of Thunderbird Lake.
					(b)StudyNot
			 later than 1 year after the date of enactment of this Act, the Commissioner of
			 the Bureau of Reclamation shall conduct a feasibility study of alternatives to
			 augment the water supplies of the Central Oklahoma Master Conservatory District
			 and cities served by the District, including recommendations of the
			 Commissioner, if any.
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Commissioner of the Bureau of Reclamation $300,000 to conduct the study under
			 subsection (b).
			
